Walter, J.
This motion to annul determination of Waterfront Commission of New York Harbor refusing petitioner’s application for registration as a longshoreman is denied. The commission was created in consequence of shocking public disclosures respecting the prevalence of crime and criminals on the docks of New York harbor and as a means of correcting the conditions disclosed it was given discretionary power to refuse registration *547of ex-convicts. Whether or not in achieving that objective the commission is following the most enlightened policy toward ex-convicts who have given evidence of rehabilitation is the responsibility of the commission and of the legislative and executive branches of the government, not of the courts.